Grant, C. J.
(after stating the facts). The statute provides:
*656“The district board shall hire and contract with such duly-qualified teachers as may be required; and all contracts shall be in writing, and signed by a majority of the board on behalf of the district. Said contracts shall specify the wages agreed upon, and shall require the teacher to keep a correct list of the pupils, and the age of each, attending the school, and the number of days each pupil is present, and to furnish the director with a correct copy of the same at the close of the school. Said contract shall be filed with the director, and a duplicate copy of the contract shall be furnished to the teacher.” 2 How. Stat. § 5065.
If it be held that plaintiff had a valid contract with the defendant, then this statute is of no force or effect. There was no contract in writing; and her version of the material conversation is contradicted by the members of the board. The case furnishes an apt illustration of the purpose of this statute. The resolution of the board did not constitute a hiring or fix the terms of a contract, but simply delegated the authority to the proper officers to hire and execute the necessary written contract. As late as August, when asked if she would accept the school, she made no reply. Counsel cites and relies upon Holloway v. School District, 62 Mich. 153; Crane v. School District, 61 Mich. 299; Farrell v. School District, 98 Mich. 45. In Holloway v. School District, plaintiff had taught the full term provided by the written contract, except the holidays, and the officers knew that plaintiff was teaching. In Crane v. School District, plaintiff had taught 10 weeks, — half of the term. In Farrell v. School District, plaintiff was employed by a resolution of the school board. In all these cases contracts were made, and signed by the teachers and all the officers but one. It was held that an officer had not the power to defeat the action of the boards by refusing to sign contracts authorized by them.
The judgment is affirmed.
The other Justices concurred.